DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3. 	Authorization for this examiner’s amendment was given in an interview with Mr. Douglas W. Kim on August 8/12/2022.
4. 	In claim 4, lines 7-10, delete, “and a set of computer readable instructions included in the microprocessor adapted for creating a data set according to a determination that less light is reaching the first sending area, relative to the second sensing area, according to an obstruction moving through the first sensing area.” and insert --a transceiver in communication with the microprocessor; and a set of computer readable instructions included in the microprocessor adapted for creating motion data including a direction and a speed of movement of object within the first sensing area associated with the first solar panel and the second sensing area associated with the second solar panel according to a reduction in light reaching the first sensing area relative to the second sensing area according to an obstruction caused by an object moving through the first sensing area, transmitting the motion data to a remote location if sufficient power is available to the transceiver and a number of data points in the motion data exceeds a pre-determined number of minimal data points, associating a reduction in power delivered from the first solar panel to the microprocessor with movement and associating an increase in power delivered from first the solar panel to the microprocessor with movement. --
5. 	In claim 18, lines 4-12, delete, “a solar panel included in the solar array and defining a sensing area wherein energy produced by the solar panel is reduced when an object passes into the sensing area; a set of computer readable instructions included in the microprocessor adapted for creating a data set according to a determination that less light is reaching the solar panel according to movement of an object within the sensing area obstructing light reaching the solar panel ; and, a transceiver in electronical communication with the microprocessor adapted to transmitting the data set to a remote location.”, and insert --a first solar panel adapted for receiving light from a first sensing area associated with the first solar panel and electronic communication with the microprocessor adapted to provide power to the microprocessor; a second solar panel adapted for receiving light from a second sensing area associated with the second solar panel and in electronic communication with the microprocessor; a transceiver in communications with the microprocessor; and a set of computer readable instructions included in the microprocessor adapted for creating motion data including a direction and a speed of movement of object within the first sensing area associated with the first solar panel and the second sensing area associated with the second solar panel according to a reduction in light reaching the first sensing area relative to the second sensing area according to an obstruction caused by an object moving through the first sensing area, transmitting the motion data to a remote location if sufficient power is available to the transceiver and a number of data points in the motion data exceeds a pre-determined number of minimal data points, associating a reduction in power delivered from the first solar panel to the microprocessor with movement and associating an increase in power delivered from first the solar panel to the microprocessor with movement. --
Allowable Subject Matter
6. 	Claims 1-22 are allowed over the prior art of record.  
7. 	The following is an examiner’s statement of reasons for allowance: 
8. 	Regarding claim 1, the prior art of record fail to teach either singly or in combination and a set of computer readable instructions included in the microprocessor adapted for creating motion data including a direction and a speed of movement of object within the first sensing area associated with the first solar panel and the second sensing area associated with the second solar panel according to a reduction in light reaching the first sensing area relative to the second sensing area according to an obstruction caused by an object moving through the first sensing area, transmitting the motion data to a remote location if sufficient power is available to the transceiver and a number of data points in the motion data exceeds a pre-determined number of minimal data points, associating a reduction in power delivered from the first solar panel to the microprocessor with movement and associating an increase in power delivered from first the solar panel to the microprocessor with movement.
9. 	Regarding claim 4, the prior art of record fail to teach either singly or in combination a batteryless, self-powered sensor comprising: a transceiver in communication with the microprocessor and a set of computer readable instructions included in the microprocessor adapted for creating motion data including a direction and a speed of movement of object within the first sensing area associated with the first solar panel and the second sensing area associated with the second solar panel according to a reduction in light reaching the first sensing area relative to the second sensing area according to an obstruction caused by an object moving through the first sensing area, transmitting the motion data to a remote location if sufficient power is available to the transceiver and a number of data points in the motion data exceeds a pre-determined number of minimal data points, associating a reduction in power delivered from the first solar panel to the microprocessor with movement and associating an increase in power delivered from first the solar panel to the microprocessor with movement.
10. 	Regarding claim 18, the prior art of record fail to teach either singly or in combination a batteryless, self-powered sensor comprising: a first solar panel adapted for receiving light from a first sensing area associated with the first solar panel and electronic communication with the microprocessor adapted to provide power to the microprocessor; a second solar panel adapted for receiving light from a second sensing area associated with the second solar panel and in electronic communication with the microprocessor; a transceiver in communications with the microprocessor; and a set of computer readable instructions included in the microprocessor adapted for creating motion data including a direction and a speed of movement of object within the first sensing area associated with the first solar panel and the second sensing area associated with the second solar panel according to a reduction in light reaching the first sensing area relative to the second sensing area according to an obstruction caused by an object moving through the first sensing area, transmitting the motion data to a remote location if sufficient power is available to the transceiver and a number of data points in the motion data exceeds a pre-determined number of minimal data points, associating a reduction in power delivered from the first solar panel to the microprocessor with movement and associating an increase in power delivered from first the solar panel to the microprocessor with movement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878   





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878